Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 1 of 44 PageID #: 576




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

SANOFI-AVENTIS U.S. LLC, and                       )
SANOFI MATURE IP,                                  )
                                                   )
                       Plaintiffs,                 )
                                                   )
           v.                                      )   C.A. No. 20-804 (RGA)
                                                   )
ACTAVIS LLC, APOTEX CORP.,                         )
APOTEX INC., BRECKENRIDGE                          )
PHARMACEUTICAL, INC., DR. REDDY’S                  )
LABORATORIES, INC., DR. REDDY’S                    )
LABORATORIES, LTD., FRESENIUS                      )
KABI USA, LLC and SANDOZ INC.,                     )
                                                   )
                       Defendants.                 )

                           PLAINTIFFS’ FIRST AMENDED
                       COMPLAINT FOR PATENT INFRINGEMENT

                Plaintiffs Sanofi-Aventis U.S. LLC (hereinafter “Sanofi U.S.”) and Sanofi Mature

IP (collectively, “Plaintiffs”), by their attorneys, hereby allege as follows:

                                     NATURE OF THE ACTION

                1.     This is an action for patent infringement arising under the patent laws of

the United States, Title 35, United States Code and for declaratory judgment pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq. This action relates to the Abbreviated

New Drug Applications (“ANDAs”) and the New Drug Applications (“NDAs”) filed pursuant to

21 U.S.C. § 355(b)(2) (“B2 NDAs”) submitted by the above-named defendants to the U.S. Food

and Drug Administration (“FDA”) for approval to engage in the commercial manufacture, use,

or sale of cabazitaxel injection, for intravenous infusion, generic versions of Plaintiffs’

JEVTANA® KIT (hereinafter “JEVTANA®”), prior to the expiration of U.S. Patent Nos.

10,583,110 (“the ’110 patent”) and 10,716,777 (“the ’777 patent”).
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 2 of 44 PageID #: 577




                                            THE PARTIES

                       A.      Plaintiffs

               2.      Plaintiff Sanofi U.S. is a company organized and existing under the laws

of the State of Delaware, having commercial headquarters at 55 Corporate Drive, Bridgewater,

New Jersey 08807.

               3.      Plaintiff Sanofi Mature IP is a company organized and existing under the

laws of France, having its principal place of business at 54 rue La Boétie, 75008 Paris, France.

               4.      Plaintiffs are owned by Sanofi, a global research-driven pharmaceutical

company that discovers, develops, manufactures, and markets a broad range of innovative

products to improve human health.

                       B.      Actavis LLC

               5.      On information and belief, Defendant Actavis LLC (“Actavis”) is a

limited liability company organized and existing under the laws of the State of Delaware, having

a principal place of business at Morris Corporate Center III, 400 Interpace Parkway, Parsippany,

New Jersey 07054. On information and belief, Actavis is in the business of, among other things,

developing, manufacturing and/or distributing generic drug products for marketing, sale, and/or

use throughout the United States, including in this Judicial District.

               6.      On information and belief, Actavis assembled and caused to be submitted

to the FDA NDA No. 207970 pursuant to 21 U.S.C. § 355(b)(2) (§ 505(b)(2) of the Federal

Food, Drug and Cosmetic Act (“FDCA”) (hereinafter “the Actavis B2 NDA”) concerning a

proposed drug product, Cabazitaxel Injection, 10 mg/mL (hereinafter “Actavis’s Proposed B2

NDA Product”). The Actavis B2 NDA refers to and relies upon Sanofi U.S.’s NDA No. 201023

for JEVTANA®.




                                                  2
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 3 of 44 PageID #: 578




               7.      By letters dated December 22, 2014 and April 23, 2015, Actavis notified

Plaintiffs that, as a part of its B2 NDA, it had filed certifications of the type described in Section

505(b)(2)(A)(iv) of the FDCA, 21 U.S.C. § 355(b)(2)(A)(iv), with respect to, inter alia, the ’170

patent and the ’592 patent, both of which were listed in the Orange Book for JEVTANA®,

asserting that the ’170 patent and ’592 patent are invalid, unenforceable, and/or will not be

infringed by the commercial manufacture, use, and sale of Actavis’s Proposed B2 NDA Product.

               8.      Plaintiffs filed suit against Actavis for infringement of the ’170 patent and

the ’592 patent within 45 days of receiving these Notice Letters. See Sanofi-Aventis US LLC et

al. v. Actavis LLC et al., C.A. No. 15-cv-776-MAS-LHG (D.N.J.); Sanofi-Aventis US LLC et al.

v. Actavis LLC et al., C.A. No. 15-cv-3107-MAS-LHG (D.N.J.).

               9.      On information and belief, the FDA has granted tentative approval to the

Actavis B2 NDA.

               10.     Actavis committed acts of infringement of the ’110 and ’777 patents by

submitting and maintaining NDA No. 207970 with the intent to make, use, offer to sell, and/or

sell the drug product that is the subject of NDA No. 207970 in this Judicial District, and/or will

imminently commit an act of infringement by making, using, offering to sell, and/or selling the

same, acts of infringement that will lead to foreseeable harm and injury to Plaintiffs.

               11.     This Court has personal jurisdiction over Actavis. On information and

belief, Actavis is organized and existing under the laws of the State of Delaware.                On

information and belief, Actavis maintains an agent for service of process at 3411 Silverside Road

Tatnall Building Ste. 104, Wilmington DE 19810.

               12.     On information and belief, Actavis directly or through its alter ego,

affiliates, or agents develops, formulates, manufactures, markets, imports, and sells




                                                  3
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 4 of 44 PageID #: 579




pharmaceutical products, including generic drug products, throughout the United States,

including in Delaware. On information and belief, Actavis regularly conducts and solicits

business in the State of Delaware, engages in other persistent courses of conduct in the State of

Delaware, and/or derives substantial revenue from services or things used or consumed in the

State of Delaware. On information and belief, Actavis transacts business within the state of

Delaware related to Plaintiffs’ claims, and has engaged in systematic, pervasive, and continuous

business contacts within the State of Delaware.

               13.     On information and belief, Actavis has consented to jurisdiction and venue

in this Judicial District by participating in one or more prior cases arising out of the filing of its

ANDAs or B2 NDAs and has filed counterclaims in such cases.                       See, e.g., CyDex

Pharmaceuticals, Inc. v. Teva Pharmaceuticals USA, Inc., et al., C.A. No. 17-1832-LPS (D. Del.

Mar. 22, 2018), D.I. 14; Astellas Pharma Inc., et al. v. Actavis Elizabeth LLC, Actavis LLC, et

al., C.A No. 16-905-JFB-CJB (D. Del. Dec. 16, 2016), D.I. 16; Millennium Pharmaceuticals,

Inc. v. Actavis LLC, C.A. No. 16-223-CFC (D. Del. Apr. 25, 2016), D.I. 7; Cephalon, Inc. v. Dr.

Reddy’s Labs., Ltd., Actavis LLC, et al., C.A. No. 15-179-GMS (D. Del. Mar. 17, 2015), D.I. 13.

               14.     Actavis is also subject to personal jurisdiction in the State of Delaware

because it has committed, aided, abetted, contributed to, and/or participated in the commission of

tortious acts of patent infringement under 35 U.S.C. § 271(e)(2) that have led and/or will lead to

foreseeable harm and injury to Plaintiff Sanofi U.S., which is a Delaware company.

               15.     On information and belief, upon approval of the Actavis B2 NDA, Actavis

and/or its subsidiaries, affiliates or agents will market, sell and/or distribute Actavis’s Proposed

B2 NDA Product throughout the United States, including in this Judicial District, and will derive

substantial revenue therefrom.




                                                  4
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 5 of 44 PageID #: 580




                16.     On information and belief, upon approval of the Actavis B2 NDA, Actavis

and/or its subsidiaries, affiliates or agents will place Actavis’s Proposed B2 NDA Product into

the stream of commerce with the reasonable expectation or knowledge and the intent that such

product will ultimately be purchased and used by consumers in this Judicial District.

                        C.      Apotex Inc. and Apotex Corp.

                17.     On information and belief, Defendant Apotex Inc. is a corporation

organized and existing under the laws of Canada, having a principal place of business at 150

Signet Drive, Toronto, Ontario, Canada M9L 1T9.

                18.     On information and belief, Defendant Apotex Corp. is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 2400 North Commerce Parkway, Suite 400, Weston, Florida 33326.

                19.     On information and belief, Apotex Corp. is a wholly-owned subsidiary of

Apotex Inc.

                20.     On information and belief, Apotex Inc. itself and through its wholly

owned subsidiary and agent Apotex Corp. is in the business of developing, manufacturing,

and/or distributing generic drug products for marketing, sale, and/or use throughout the United

States, including in this Judicial District.

                21.     Apotex Inc. and Apotex Corp. are collectively referred to hereafter as

“Apotex” unless otherwise noted.

                22.     On information and belief, Apotex Inc. assembled and caused to be

submitted to the FDA ANDA No. 207736 pursuant to 21 U.S.C. § 355(j) (§ 505(j) of the FDCA)

(hereinafter “the Apotex ANDA”) concerning a proposed drug product, Cabazitaxel Injection, 60

mg/1.5 mL (hereinafter “Apotex’s Proposed ANDA Product”). The Apotex ANDA refers to and

relies upon Sanofi U.S.’s NDA No. 201023 for JEVTANA®.


                                                5
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 6 of 44 PageID #: 581




                23.     By letters dated December 4, 2014 and January 28, 2015, Apotex Inc.

notified Plaintiffs that, as a part of its ANDA, Apotex Inc. had filed certifications of the type

described in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), with

respect to, inter alia, the ’170 patent and the ’592 patent, both of which were listed in the Orange

Book for JEVTANA®, asserting that the ’170 patent and ’592 patent are invalid, unenforceable,

and/or will not be infringed by the commercial manufacture, use, and sale of Apotex’s Proposed

ANDA Product.

                24.     Plaintiffs filed suit against Apotex for infringement of the ’170 patent and

the ’592 patent within 45 days of receiving these Notice Letters. See Sanofi-Aventis US LLC et

al. v. Apotex Corp. et al., C.A. No. 15-cv-287-MAS-LHG (D.N.J.); Sanofi-Aventis US LLC et al.

v. Apotex Corp. et al., C.A. No. 15-cv-1835-MAS-LHG (D.N.J.).

                25.     On information and belief, the FDA has granted tentative approval to the

Apotex ANDA.

                26.     On information and belief, and consistent with their past practices, Apotex

Inc. and Apotex Corp. acted collaboratively in the preparation and submission of ANDA No.

207736 and Apotex’s Proposed ANDA Product, and both intend to directly benefit from and

have a financial stake in the approval of the ANDA.

                27.     On information and belief, and consistent with their past practices,

following any FDA approval of ANDA No. 207736, Apotex Inc. and Apotex Corp. will work in

concert with one another to make, use, offer to sell, and/or sell the generic drug product that is

the subject of NDA No. 207736 throughout the United States, and/or import such drug product

into the United States, including in this Judicial District.




                                                   6
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 7 of 44 PageID #: 582




               28.     Apotex committed acts of infringement of the ’110 and ’777 patents by

submitting and maintaining ANDA No. 207736 with the intent to make, use, offer to sell, and/or

sell the drug product that is the subject of ANDA No. 207736 in this Judicial District, and/or will

imminently commit an act of infringement by making, using, offering to sell, and/or selling the

same, acts of infringement that will lead to foreseeable harm and injury to Plaintiffs.

               29.     This Court has personal jurisdiction over Apotex Corp. On information

and belief, Apotex Corp. is a corporation organized and existing under the laws of the State of

Delaware. On information and belief, Apotex Corp. maintains a corporate agent for service of

process at 3411 Silverside Road Tatnall Building Ste. 104, Wilmington DE 19810.

               30.     On information and belief, Apotex Corp. directly or through its alter ego,

affiliates, or agents develops, formulates, manufactures, markets, imports, and sells

pharmaceutical products, including generic drug products, throughout the United States,

including in Delaware. On information and belief, Apotex Corp. regularly conducts and solicits

business in the State of Delaware, engages in other persistent courses of conduct in the State of

Delaware, and/or derives substantial revenue from services or things used or consumed in the

State of Delaware. On information and belief, Apotex Corp. transacts business within the state

of Delaware related to Plaintiffs’ claims, and has engaged in systematic, pervasive, and

continuous business contacts within the State of Delaware.

               31.     On information and belief, Apotex Corp. holds an active wholesale

pharmacy license for the State of Delaware under License No. A4-0001921. On information and

belief, Apotex Corp. also holds an active controlled substance distributor/manufacturer license

for the State of Delaware under License No. DM-0008873.




                                                 7
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 8 of 44 PageID #: 583




               32.     On information and belief, Apotex Corp. has consented to jurisdiction and

venue in this Judicial District by participating in one or more prior cases arising out of the filing

of its ANDAs and has filed counterclaims in such cases. See, e.g., Pfizer Inc. et al. v. Apotex Inc.

et al., C.A. No. 19-747-CFC (D. Del. Jul. 8, 2019), D.I. 10; Vanda Pharm. Inc. v. Apotex Inc. et

al., C.A. No. 19-685-CFC (D. Del. May 7, 2019), D.I. 9; Merck Sharp & Dohme Corp. v. Apotex

Inc. et al., C.A. No. 19-313-RGA (D. Del. Apr. 19, 2019), D.I. 13; Genentech, Inc. et al. v.

Apotex Inc. et al., C.A. No. 19-123-RGA (D. Del. Mar. 14, 2019), D.I. 10; Genentech, Inc. et al.

v. Apotex Inc. et al., C.A. No. 19-120-RGA (D. Del. Mar. 14, 2019), D.I. 10; Genzyme Corp. et

al. v. Apotex Corp. et al., C.A. No. 18-1795-CFC (D. Del. Jan 18, 2019), D.I. 13; AstraZeneca

AB et al. v. Apotex Inc. et al., C.A. No. 18-2010-RGA (D. Del. Jan 2, 2019), D.I. 8.

               33.     Apotex Corp. is also subject to personal jurisdiction in the State of

Delaware because Apotex Corp. has committed, aided, abetted, contributed to, and/or

participated in the commission of tortious acts of patent infringement under 35 U.S.C.

§ 271(e)(2) that have led and/or will lead to foreseeable harm and injury to Plaintiff Sanofi U.S.,

which is a Delaware company.

               34.     On information and belief, upon approval of the Apotex ANDA, Apotex

Corp. and/or its subsidiaries, affiliates or agents will market, sell and/or distribute Apotex’s

Proposed ANDA Product throughout the United States, including in this Judicial District, and

will derive substantial revenue therefrom.

               35.     On information and belief, upon approval of the Apotex ANDA, Apotex

Corp. and/or its subsidiaries, affiliates or agents will place Apotex’s Proposed ANDA Product

into the stream of commerce with the reasonable expectation or knowledge and the intent that

such product will ultimately be purchased and used by consumers in this Judicial District.




                                                 8
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 9 of 44 PageID #: 584




               36.     This Court has personal jurisdiction over Apotex Inc. On information and

belief, Apotex Inc. directly or through its alter ego, affiliates, or agents develops, formulates,

manufactures, markets, imports, and sells pharmaceutical products, including generic drug

products, throughout the United States, including in Delaware. On information and belief,

Apotex Inc. regularly conducts and solicits business in the State of Delaware, engages in other

persistent courses of conduct in the State of Delaware, and/or derives substantial revenue from

services or things used or consumed in the State of Delaware. On information and belief, Apotex

Inc. transacts business within the state of Delaware related to Plaintiffs’ claims, and has engaged

in systematic, pervasive, and continuous business contacts within the State of Delaware.

               37.     On information and belief, Apotex Inc. has consented to jurisdiction and

venue in this Judicial District by participating in one or more prior cases arising out of the filing

of its ANDAs and has filed counterclaims in such cases. See, e.g., Pfizer Inc. et al. v. Apotex Inc.

et al., C.A. No. 19-747-CFC (D. Del. Jul. 8, 2019), D.I. 10; Vanda Pharm. Inc. v. Apotex Inc. et

al., C.A. No. 19-685-CFC (D. Del. May 7, 2019), D.I. 9; Merck Sharp & Dohme Corp. v. Apotex

Inc. et al., C.A. No. 19-313-RGA (D. Del. Apr. 19, 2019), D.I. 13; Genentech, Inc. et al. v.

Apotex Inc. et al., C.A. No. 19-123-RGA (D. Del. Mar. 14, 2019). D.I. 10; Genentech, Inc. et al.

v. Apotex Inc. et al., C.A. No. 19-120-RGA (D. Del. Mar. 14, 2019), D.I. 10; Genzyme Corp. et

al. v. Apotex Corp. et al., C.A. No. 18-1795 (D. Del. Jan 18, 2019), D.I. 13; AstraZeneca AB et

al. v. Apotex Inc. et al., C.A. No. 18-2010-RGA (D. Del. Jan 2, 2019), D.I. 8.

               38.     Apotex Inc. is also subject to personal jurisdiction in the State of Delaware

because Apotex Inc. has committed, aided, abetted, contributed to, and/or participated in the

commission of tortious acts of patent infringement under 35 U.S.C. § 271(e)(2) that have led




                                                 9
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 10 of 44 PageID #: 585




and/or will lead to foreseeable harm and injury to Plaintiff Sanofi U.S., which is a Delaware

company.

               39.     In the alternative, Apotex Inc. is subject to jurisdiction throughout the

United States, and specifically in the State of Delaware pursuant to Fed. R. Civ. P. 4(k)(2).

               40.     On information and belief, upon approval of the Apotex ANDA, Apotex

Inc. and/or its subsidiaries, affiliates or agents will market, sell and/or distribute Apotex’s

Proposed ANDA Product throughout the United States, including in this Judicial District, and

will derive substantial revenue therefrom.

               41.     On information and belief, upon approval of the Apotex ANDA, Apotex

Inc. and/or its subsidiaries, affiliates or agents will place Apotex’s Proposed ANDA Product into

the stream of commerce with the reasonable expectation or knowledge and the intent that such

product will ultimately be purchased and used by consumers in this Judicial District.

                       D.      Breckenridge Pharmaceutical, Inc.

               42.     On information and belief, Defendant Breckenridge Pharmaceutical, Inc.

(hereinafter “Breckenridge”) is a corporation organized and existing under the laws of Florida,

having a principal place of business at 6111 Broken Sound Parkway, NW, Suite 170, Boca

Raton, Florida 33487. On information and belief, Breckenridge is in the business of, among

other things, developing, manufacturing and/or distributing generic drug products for marketing,

sale, and/or use throughout the United States, including in this Judicial District.

               43.     On information and belief, Breckenridge assembled and caused to be

submitted to the FDA ANDA No. 207619 pursuant to 21 U.S.C. § 355(j) (§ 505(j) of the FDCA)

(hereinafter “the Breckenridge ANDA”) concerning a proposed drug product, Cabazitaxel

Injection, 60 mg/1.5 mL (hereinafter “Breckenridge’s Proposed ANDA Product”).                   The

Breckenridge ANDA refers to and relies upon Sanofi U.S.’s NDA No. 201023 for JEVTANA®.


                                                 10
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 11 of 44 PageID #: 586




                44.    By letters dated December 2, 2014 and January 26, 2015, Breckenridge

notified Plaintiffs that, as a part of its ANDA, Breckenridge had filed certifications of the type

described in Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), with

respect to, inter alia, the ’170 patent and the ’592 patent, both of which were listed in the Orange

Book for JEVTANA®, asserting that the ’170 patent and ’592 patent are invalid, unenforceable,

and/or will not be infringed by the commercial manufacture, use, and sale of Breckenridge’s

Proposed ANDA Product.

                45.    Plaintiffs filed suit against Breckenridge for infringement of the ’170

patent and the ’592 patent within 45 days of receiving these Notice Letters. See Sanofi-Aventis

US LLC et al. v. Breckenridge Pharmaceutical, Inc., C.A. No. 15-cv-289-MAS-LHG (D.N.J.);

Sanofi-Aventis US LLC et al. v. Breckenridge Pharmaceutical, Inc., C.A. No. 15-cv-1836-MAS-

LHG (D.N.J.).

                46.    On information and belief, the FDA has granted tentative approval to the

Breckenridge ANDA.

                47.    Breckenridge committed acts of infringement of the ’110 and ’777 patents

by submitting and maintaining ANDA No. 207619 with the intent to make, use, offer to sell,

and/or sell the drug product that is the subject of ANDA No. 207619 in this Judicial District,

and/or will imminently commit an act of infringement by making, using, offering to sell, and/or

selling the same, acts of infringement that will lead to foreseeable harm and injury to Plaintiffs.

                48.    This Court has personal jurisdiction over Breckenridge. On information

and belief, Breckenridge directly or through its alter ego, affiliates, or agents develops,

formulates, manufactures, markets, imports, and sells pharmaceutical products, including generic

drug products, throughout the United States, including in Delaware. On information and belief,




                                                 11
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 12 of 44 PageID #: 587




Breckenridge regularly conducts and solicits business in the State of Delaware, engages in other

persistent courses of conduct in the State of Delaware, and/or derives substantial revenue from

services or things used or consumed in the State of Delaware. On information and belief,

Breckenridge transacts business within the state of Delaware related to Plaintiffs’ claims, and has

engaged in systematic, pervasive, and continuous business contacts within the State of Delaware.

               49.     On information and belief, Breckenridge maintains an agent for service of

process at 1209 Orange Street, Wilmington DE 19801.

               50.     On information and belief, Breckenridge has consented to jurisdiction and

venue in this Judicial District by participating in one or more prior cases arising out of the filing

of its ANDAs and has filed counterclaims in such cases. See, e.g., Onyx Therapeutics, Inc. v.

Breckenridge Pharmaceutical, Inc., C.A. No. 19-71-LPS (D. Del. Mar. 1, 2019), D.I. 13;

Novartis Pharmaceuticals Corporation v. Accord Healthcare Inc. et al., C.A. No. 18-1043-KAJ

(D. Del. Aug. 13, 2018), D.I. 85; Onyx Therapeutics, Inc. v. Breckenridge Pharmaceutical, Inc.,

C.A. No. 18-262-LPS (D. Del. Apr. 11, 2018), D.I. 10; Pfizer Inc., et al. v. Breckenridge

Pharmaceutical, Inc. et al., C.A. No. 17-1532-LPS (D. Del. Nov. 27, 2017), D.I. 10; Bayer

Intellectual Property GmbH et al. v. Breckenridge Pharmaceutical, Inc., C.A. No. 17-1129-TBD

(D. Del. Nov. 9, 2017), D.I. 28.

               51.     Breckenridge is also subject to personal jurisdiction in the State of

Delaware because Breckenridge has committed, aided, abetted, contributed to, and/or

participated in the commission of tortious acts of patent infringement under 35 U.S.C.

§ 271(e)(2) that have led and/or will lead to foreseeable harm and injury to Plaintiff Sanofi U.S.,

which is a Delaware company.




                                                 12
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 13 of 44 PageID #: 588




               52.     On information and belief, upon approval of the Breckenridge ANDA,

Breckenridge and/or its subsidiaries, affiliates or agents will market, sell and/or distribute

Breckenridge’s Proposed ANDA Product throughout the United States, including in this Judicial

District, and will derive substantial revenue therefrom.

               53.     On information and belief, upon approval of the Breckenridge ANDA,

Breckenridge and/or its subsidiaries, affiliates or agents will place Breckenridge’s Proposed

ANDA Product into the stream of commerce with the reasonable expectation or knowledge and

the intent that such product will ultimately be purchased and used by consumers in this Judicial

District.

                       E.      Dr. Reddy’s Laboratories Inc. and
                               Dr. Reddy’s Laboratories Limited

               54.     On information and belief, defendant Dr. Reddy’s Laboratories, Inc. is a

corporation organized and existing under the laws of the State of New Jersey, having its principal

place of business at 107 College Road East, Princeton, New Jersey 08540.

               55.     On information and belief, defendant Dr. Reddy’s Laboratories, Ltd. is a

company organized and existing under the laws of India, having its principal place of business at

8-2-337, Road No. 3, Banjara Hills, Hyderabad 500034, India.

               56.     On information and belief, defendant Dr. Reddy’s Laboratories, Inc. is a

subsidiary of Dr. Reddy’s Laboratories, Ltd.

               57.     On information and belief, Dr. Reddy’s Laboratories, Ltd., itself and

through its wholly owned subsidiary and agent Dr. Reddy’s Laboratories, Inc., is in the business

of developing, manufacturing, and/or distributing generic drug products for marketing, sale,

and/or use throughout the United States, including in this Judicial District.




                                                 13
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 14 of 44 PageID #: 589




               58.     Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. are

collectively referred to hereafter as “DRL” unless otherwise noted.

               59.     On information and belief, Dr. Reddy’s Laboratories, Inc. as United States

agent for Dr. Reddy’s Laboratories, Ltd., assembled and caused to be submitted to the FDA

ANDA No. 207718 pursuant to 21 U.S.C. § 355(j) (§ 505(j) of the FDCA) (hereinafter “the DRL

ANDA”) concerning a proposed drug product, Cabazitaxel Injection, 60 mg/1.5 mL (hereinafter

“DRL’s Proposed ANDA Product”). The DRL ANDA refers to and relies upon Sanofi U.S.’s

NDA No. 201023 for JEVTANA®.

               60.     By letters dated March 18, 2015 and March 10, 2016, Dr. Reddy’s

Laboratories, Inc. notified Plaintiffs that, as a part of its ANDA, Dr. Reddy’s Laboratories, Inc

had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of the FDCA,

21 U.S.C. § 355(j)(2)(A)(vii)(IV), with respect to, inter alia, the ’170 patent and the ’592 patent,

both of which were listed in the Orange Book for JEVTANA®, asserting that the ’170 patent and

’592 patent are invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, and sale of DRL’s Proposed ANDA Product.

               61.     Plaintiffs filed suit against DRL for infringement of the ’170 patent and

the ’592 patent within 45 days of receiving these Notice Letters. See Sanofi-Aventis US LLC et

al. v. Dr. Reddy’s Laboratories, Inc. et al., C.A. No. 15-cv-2522-MAS-LHG (D.N.J.); Sanofi-

Aventis US LLC et al. v. Dr. Reddy’s Laboratories, Inc. et al., C.A. No. 16-cv-2259-MAS-LHG

(D.N.J.).

               62.     On information and belief, and consistent with their past practices,

Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. acted collaboratively in the




                                                14
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 15 of 44 PageID #: 590




preparation and submission of ANDA No. 207718 and DRL’s Proposed ANDA Product, and

both intend to directly benefit from and have a financial stake in the approval of the ANDA.

               63.     On information and belief, and consistent with their past practices,

following any FDA approval of ANDA No. 207718, Dr. Reddy’s Laboratories, Inc. and

Dr. Reddy’s Laboratories, Ltd. will work in concert with one another to make, use, offer to sell,

and/or sell the drug product that is the subject of ANDA No. 207718 throughout the United

States, and/or import such drug product into the United States, including in this Judicial District.

               64.     DRL committed acts of infringement of the ’110 and ’777 patents by

submitting and maintaining ANDA No. 207718 with the intent to make, use, offer to sell, and/or

sell the drug product that is the subject of ANDA No. 207718 in this Judicial District, and/or will

imminently commit an act of infringement by making, using, offering to sell, and/or selling the

same, acts of infringement that will lead to foreseeable harm and injury to Plaintiffs.

               65.     This Court has personal jurisdiction over Dr. Reddy’s Laboratories, Inc.

On information and belief, Dr. Reddy’s Laboratories, Inc. directly or through its alter ego,

affiliates, or agents develops, formulates, manufactures, markets, imports, and sells

pharmaceutical products, including generic drug products, throughout the United States,

including in Delaware. On information and belief, Dr. Reddy’s Laboratories, Inc. regularly

conducts and solicits business in the State of Delaware, engages in other persistent courses of

conduct in the State of Delaware, and/or derives substantial revenue from services or things used

or consumed in the State of Delaware. On information and belief, Dr. Reddy’s Laboratories, Inc.

transacts business within the state of Delaware related to Plaintiffs’ claims, and has engaged in

systematic, pervasive, and continuous business contacts within the State of Delaware.




                                                 15
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 16 of 44 PageID #: 591




                  66.   On information and belief, Dr. Reddy’s Laboratories, Inc. holds an active

wholesale pharmacy license for the State of Delaware under License No. A4-0002524. On

information and belief, Dr. Reddy’s Laboratories, Inc. also holds an active controlled substance

distributor/manufacturer license for the State of Delaware under License No. DM-0013148.

                  67.   On information and belief, Dr. Reddy’s Laboratories, Inc. has consented to

jurisdiction and venue in this Judicial District by participating in one or more prior cases arising

out of the filing of its ANDAs and has filed counterclaims in such cases. See, e.g., Genzyme

Corp. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd, C.A. No. 19-2045-CFC

(D. Del. Nov. 20, 2019), D.I. 8; Boehringer Ingelheim Pharmaceuticals Inc. v. Dr. Reddy’s

Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 19-1495-CFC (D. Del. Sep. 4, 2019), D.I. 9;

Genzyme Corp. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 18-1839-

CFC (D. Del. Jan. 16, 2019), D.I. 13; Pfizer Inc. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s

Labs., Ltd., C.A. No. 19-750-CFC (D. Del. Jul. 15, 2019), D.I. 12; Onyx Therapeutics, Inc. v.

Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 17-1811-LPS (D. Del. Jan. 23,

2018), D.I. 11; Viiv Healthcare Co., Shionogi & Co., Ltd., and Viiv Healthcare UK (No. 3) Ltd.

v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 17-1678-MSG (D. Del. Feb. 12,

2018), D.I. 13.

                  68.   Dr. Reddy’s Laboratories, Inc. is also subject to personal jurisdiction in

the State of Delaware because Dr. Reddy’s Laboratories, Inc. has committed, aided, abetted,

contributed to, and/or participated in the commission of tortious acts of patent infringement

under 35 U.S.C. § 271(e)(2) that have led and/or will lead to foreseeable harm and injury to

Plaintiff Sanofi U.S., which is a Delaware company.




                                                16
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 17 of 44 PageID #: 592




               69. On information and belief, upon approval of the DRL ANDA, Dr. Reddy’s

Laboratories, Inc. and/or its subsidiaries, affiliates or agents will market, sell and/or distribute

DRL’s Proposed ANDA Product throughout the United States, including in this Judicial District,

and will derive substantial revenue therefrom.

               70.     On information and belief, upon approval of the DRL ANDA, Dr. Reddy’s

Laboratories, Inc. and/or its subsidiaries, affiliates or agents will place DRL’s Proposed ANDA

Product into the stream of commerce with the reasonable expectation or knowledge and the

intent that such product will ultimately be purchased and used by consumers in this Judicial

District.

               71.     This Court has personal jurisdiction over Dr. Reddy’s Laboratories, Ltd.

On information and belief, Dr. Reddy’s Laboratories, Ltd. directly or through its alter ego,

affiliates, or agents develops, formulates, manufactures, markets, imports, and sells

pharmaceutical products, including generic drug products, throughout the United States,

including in Delaware. On information and belief, Dr. Reddy’s Laboratories, Ltd. regularly

conducts and solicits business in the State of Delaware, engages in other persistent courses of

conduct in the State of Delaware, and/or derives substantial revenue from services or things used

or consumed in the State of Delaware. On information and belief, Dr. Reddy’s Laboratories,

Ltd. transacts business within the state of Delaware related to Plaintiffs’ claims, and has engaged

in systematic, pervasive, and continuous business contacts within the State of Delaware.

               72.     On information and belief, Dr. Reddy’s Laboratories, Ltd. has consented

to jurisdiction and venue in this Judicial District by participating in one or more prior cases

arising out of the filing of its ANDAs and has filed counterclaims in such cases. See, e.g.,

Genzyme Corp. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd, C.A. No. 19-2045-




                                                 17
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 18 of 44 PageID #: 593




CFC (D. Del. Nov. 20, 2019), D.I. 8; Boehringer Ingelheim Pharmaceuticals Inc. v. Dr. Reddy’s

Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 19-1495-CFC (D. Del. Sep. 4, 2019), D.I. 9;

Genzyme Corp. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 18-1839-

CFC (D. Del. Jan. 16, 2019), D.I. 13; Pfizer Inc. et al. v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s

Labs., Ltd., C.A. No. 19-750-CFC (D. Del. Jul. 15, 2019), D.I. 12; Onyx Therapeutics, Inc. v.

Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 17-1811-LPS (D. Del. Jan. 23,

2018), D.I. 11; Viiv Healthcare Co., Shionogi & Co., Ltd., and Viiv Healthcare UK (No. 3) Ltd.

v. Dr. Reddy’s Labs., Inc. and Dr. Reddy’s Labs., Ltd., C.A. No. 17-1678-MSG (D. Del. Feb. 12,

2018), D.I. 13.

                  73.   Dr. Reddy’s Laboratories, Ltd. is also subject to personal jurisdiction in

the State of Delaware because Dr. Reddy’s Laboratories, Ltd. has committed, aided, abetted,

contributed to, and/or participated in the commission of tortious acts of patent infringement

under 35 U.S.C. § 271(e)(2) that have led and/or will lead to foreseeable harm and injury to

Plaintiff Sanofi U.S., which is a Delaware company.

                  74.   In the alternative, Dr. Reddy’s Laboratories, Ltd. is subject to jurisdiction

throughout the United States, and specifically in the State of Delaware pursuant to Fed. R. Civ.

P. 4(k)(2).

                  75. On information and belief, upon approval of the DRL ANDA, Dr. Reddy’s

Laboratories, Ltd. and/or its subsidiaries, affiliates or agents will market, sell and/or distribute

DRL’s Proposed ANDA Product throughout the United States, including in this Judicial District,

and will derive substantial revenue therefrom.

                  76.   On information and belief, upon approval of the DRL ANDA, Dr. Reddy’s

Laboratories, Ltd. and/or its subsidiaries, affiliates or agents will place DRL’s Proposed ANDA




                                                 18
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 19 of 44 PageID #: 594




Product into the stream of commerce with the reasonable expectation or knowledge and the

intent that such product will ultimately be purchased and used by consumers in this Judicial

District.

                       F.      Fresenius Kabi USA, LLC

               77.     On information and belief, Defendant Fresenius Kabi USA, LLC

(“Fresenius”) is a limited liability company organized and existing under the laws of Delaware,

having its principal place of business at Three Corporate Drive, Lake Zurich, Illinois 60047. On

information and belief, Fresenius is in the business of, among other things, developing,

manufacturing and/or distributing generic drug products for marketing, sale, and/or use

throughout the United States, including in this Judicial District.

               78.     On information and belief, Fresenius assembled and caused to be

submitted to the FDA ANDA No. 207591 pursuant to 21 U.S.C. § 355(j) (§ 505(j) of the FDCA)

(hereinafter “the Fresenius ANDA”) concerning a proposed drug product, Cabazitaxel Injection,

60 mg/1.5 mL (hereinafter “Fresenius’s Proposed ANDA Product”). The Fresenius ANDA

refers to and relies upon Sanofi U.S.’s NDA No. 201023 for JEVTANA®.

               79.     By letters dated November 18, 2014 and April 2, 2015, Fresenius notified

Plaintiffs that, as a part of its ANDA, Fresenius had filed certifications of the type described in

Section 505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), with respect to,

inter alia, the ’170 patent and the ’592 patent, both of which were listed in the Orange Book for

JEVTANA®, asserting that the ’170 patent and ’592 patent are invalid, unenforceable, and/or

will not be infringed by the commercial manufacture, use, and sale of Fresenius’s Proposed

ANDA Product.

               80.     On information and belief, Fresenius assembled and caused to be

submitted to the FDA NDA No. 207937 pursuant to 21 U.S.C. § 355(b)(2) (§ 505(b)(2) of the


                                                 19
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 20 of 44 PageID #: 595




FDCA) (hereinafter “the Fresenius B2 NDA”) concerning a proposed drug product, Cabazitaxel

Injection, 60 mg/3 mL, (hereinafter “Fresenius’s Proposed B2 NDA Product”). The Fresenius

B2 NDA refers to and relies upon Sanofi U.S.’s NDA No. 201023 for JEVTANA®.

               81.     By letters dated November 3, 2014 and April 2, 2015, Fresenius notified

Plaintiffs that, as a part of its B2 NDA, Fresenius had filed certifications of the type described in

Section 505(b)(2)(A)(iv) of the FDCA, 21 U.S.C. § 355(b)(2)(A)(iv), with respect to, inter alia,

the ’170 patent and the ’592 patent, both of which were listed in the Orange Book for

JEVTANA®, asserting that the ’170 patent and ’592 patent are invalid, unenforceable, and/or

will not be infringed by the commercial manufacture, use, and sale of Fresenius’s Proposed

ANDA Product.

               82.     Plaintiffs filed suit against Fresenius for infringement of the ’170 patent

and the ’592 patent within 45 days of receiving these Notice Letters. See Sanofi-Aventis US LLC

et al. v. Fresenius Kabi USA, LLC, C.A. No. 14-cv-7869-MAS-LHG (D.N.J.); Sanofi-Aventis US

LLC et al. v. Fresenius Kabi USA, LLC, C.A. No. 14-cv-8082-MAS-LHG (D.N.J.); Sanofi-

Aventis US LLC et al. v. Fresenius Kabi USA, LLC, C.A. No. 15-cv-2631-MAS-LHG (D.N.J.).

               83.     On information and belief, the FDA has granted tentative approval to the

Fresenius B2 NDA.

               84.     Fresenius committed acts of infringement of the ’110 and ’777 patents by

submitting and maintaining ANDA No. 207591 and NDA No. 207937 with the intent to make,

use, offer to sell, and/or sell the drug products that are the subject of ANDA No. 207591 and

NDA No. 207937 in this Judicial District, and/or will imminently commit an act of infringement

by making, using, offering to sell, and/or selling the same, acts of infringement that will lead to

foreseeable harm and injury to Plaintiffs.




                                                 20
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 21 of 44 PageID #: 596




               85.     This Court has personal jurisdiction over Fresenius. On information and

belief, Fresenius is a limited liability company organized and existing under the laws of the State

of Delaware. On information and belief, Fresenius maintains an agent for service of process at

251 Little Falls Drive, Wilmington DE 19808.

               86.     On information and belief, Fresenius directly or through its alter ego,

affiliates, or agents develops, formulates, manufactures, markets, imports, and sells

pharmaceutical products, including generic drug products, throughout the United States,

including in Delaware. On information and belief, Fresenius regularly conducts and solicits

business in the State of Delaware, engages in other persistent courses of conduct in the State of

Delaware, and/or derives substantial revenue from services or things used or consumed in the

State of Delaware. On information and belief, Fresenius transacts business within the state of

Delaware related to Plaintiffs’ claims, and has engaged in systematic, pervasive, and continuous

business contacts within the State of Delaware.

               87.     Fresenius has availed itself of the legal protections of the State of

Delaware by, among other things, bringing lawsuits in this jurisdiction. See, e.g., Fresenius Kabi

USA, LLC v. Eurohealth Int’l Sarl, C.A. No. 18-835-LPS (D. Del. Jun. 1, 2018); Fresenius Kabi

USA, LLC v. Sagent Pharm., Inc., C.A. No. 17-011-LPS (D. Del. Jan. 4, 2017); Fresenius Kabi

USA, LLC v. B. Braun Med. Inc., C.A. No. 16-250-RGA (D. Del. Apr. 11, 2016); Fresenius Kabi

USA, LLC v. Maia Pharm., Inc., C.A. No. 16-237-GMS (D. Del. Apr. 7, 2016); Fresenius Kabi

USA, LLC v. Dr. Reddy’s Labs., Inc. et al., C.A. No. 16-169-GMS (D. Del. Mar. 17, 2016).

               88.     On information and belief, Fresenius has consented to jurisdiction and

venue in this Judicial District by participating in one or more prior cases arising out of the filing

of its ANDAs or B2 NDAs and has filed counterclaims in such cases. See, e.g., Millenium




                                                  21
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 22 of 44 PageID #: 597




Pharmaceuticals, Inc. v. Fresenius Kabi USA, LLC et al., C.A. No. 19-2252-CFC (D. Del. Feb.

10, 2020), D.I. 8; Par Pharmaceutical, Inc. et al. v. Fresenius Kabi USA, LLC, C.A. No. 19-

1985-CFC (D. Del. Oct. 29, 2019), D.I. 7; Spectrum Pharmaceuticals, Inc. et al. v. Fresenius

Kabi USA, LLC et al., C.A. No. 18-1533-CFC (D. Del. Nov. 8, 2018), D.I. 14; Pharmacyclics

LLC et al. v. Fresenius Kabi USA, LLC et al., C.A. No. 18-192-CFC (D. Del. Mar. 12, 2018),

D.I. 12; Onyx Therapeutics, Inc. v. Fresenius Kabi USA, LLC et al., C.A. No. 16-1012-LPS

(D. Del. Jan. 6, 2017), D.I. 19; Teva Pharm. Int’l GmbH et al. v. Fresenius Kabi USA, LLC,

C.A. No. 17-1201-CFC (D. Del. Sept. 15, 2017), D.I. 10.

               89.     Fresenius is also subject to personal jurisdiction in the State of Delaware

because, among other things, Fresenius has committed, aided, abetted, contributed to, and/or

participated in the commission of tortious acts of patent infringement under 35 U.S.C.

§ 271(e)(2) that have led and/or will lead to foreseeable harm and injury to Plaintiff Sanofi U.S.,

which is a Delaware company.

               90.     On information and belief, upon approval of the Fresenius ANDA and

Fresenius B2 NDA, Fresenius and/or its affiliates or agents will market, sell and/or distribute

Fresenius’s Proposed ANDA Product and Fresenius’s Proposed B2 NDA Product throughout the

United States, including in this Judicial District, and will derive substantial revenue therefrom.

               91. On information and belief, upon the approval of the Fresenius ANDA and

Fresenius B2 NDA, Fresenius and/or its affiliates or agents will place Fresenius’s Proposed

ANDA Product and Fresenius’s Proposed B2 NDA Product into the stream of commerce with

the reasonable expectation or knowledge and the intent that such products will ultimately be

purchased and used by consumers in this Judicial District.




                                                 22
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 23 of 44 PageID #: 598




                        G.      Sandoz Inc.

                92.     On information and belief, Defendant Sandoz Inc. (hereinafter “Sandoz”)

is a corporation organized and existing under the laws of Colorado, having a principal place of

business at 100 College Road West, Princeton, NJ 08540. On information and belief, Sandoz is

a pharmaceutical company in the business of, among other things, developing, manufacturing

and/or distributing generic drug products for marketing, sale, and/or use throughout the United

States, including in this Judicial District.

                93.     On information and belief, Sandoz assembled and caused to be submitted

to the FDA NDA No. 208715 pursuant to 21 U.S.C. § 355(b)(2) (§ 505(b)(2) of the FDCA)

(hereinafter “the Sandoz B2 NDA”) concerning a proposed drug product, Cabazitaxel Injection,

10 mg/mL, 45 mg/4.5 mL, and 60 mg/6 mL (hereinafter “Sandoz’s Proposed B2 NDA Product”).

The Sandoz B2 NDA refers to and relies upon Sanofi U.S.’s NDA No. 201023 for JEVTANA®.

                94.     By a letter dated August 4, 2016, Sandoz notified Plaintiffs that, as a part

of its B2 NDA, Sandoz had filed certifications of the type described in Section 505(b)(2)(A)(iv)

of the FDCA, 21 U.S.C. § 355(b)(2)(A)(iv), with respect to, inter alia, the ’170 patent and the

’592 patents, which were listed in the Orange Book for JEVTANA®, asserting that the ’170

patent and ’592 patent are invalid, unenforceable, and/or will not be infringed by the commercial

manufacture, use, and sale of Sandoz’s Proposed B2 NDA Product.

                95.     Plaintiffs filed suit against Sandoz for infringement of the ’170 patent and

the ’592 patent within 45 days of receiving this Notice Letter. See Sanofi-Aventis US LLC et al.

v. Sandoz Inc., C.A. No. 16-cv-5678-MAS-LHG (D.N.J.).

                96.     On information and belief, the FDA has granted tentative approval to the

Sandoz B2 NDA.




                                                 23
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 24 of 44 PageID #: 599




               97.     Sandoz committed acts of infringement of the ’110 and ’777 patents by

submitting and maintaining NDA No. 208715 with the intent to make, use, offer to sell, and/or

sell the drug product that is the subject of NDA No. 208715 in this Judicial District, and/or will

imminently commit an act of infringement by making, using, offering to sell, and/or selling the

same, acts of infringement that will lead to foreseeable harm and injury to Plaintiffs.

               98.     This Court has personal jurisdiction over Sandoz. On information and

belief, Sandoz directly or through its alter ego, affiliates, or agents develops, formulates,

manufactures, markets, imports, and sells pharmaceutical products, including generic drug

products, throughout the United States, including in Delaware. On information and belief,

Sandoz regularly conducts and solicits business in the State of Delaware, engages in other

persistent courses of conduct in the State of Delaware, and/or derives substantial revenue from

services or things used or consumed in the State of Delaware. On information and belief, Sandoz

transacts business within the state of Delaware related to Plaintiffs’ claims, and has engaged in

systematic, pervasive, and continuous business contacts within the State of Delaware.

               99.     On information and belief, Sandoz has consented to jurisdiction and venue

in this Judicial District by participating in one or more prior cases arising out of the filing of its

ANDAs or B2 NDAs and has filed counterclaims in such cases. See, e.g., Merck Sharp &

Dohme Corp v. Sandoz, Inc., C.A. No. 19-312-RGA (D. Del. Apr. 10, 2019), D.I. 10; Genentech,

Inc. et al v. Sandoz, Inc., C.A. No. 19-202-RGA (D. Del. May 3, 2019), D.I. 15; Astellas US LLC

et al. v. Sandoz Inc., No. 18-1676-CFC (D. Del. Nov. 30, 2018), D.I. 13; H. Lundbeck A/S et al.

v. Sandoz Inc. et al., No. 18-177-LPS (D. Del. Apr. 13, 2018), D.I. 9; and Biogen International

GmbH et al. v. Sandoz, Inc., C.A. No. 17-874-MN (D. Del. Oct. 16, 2017), D.I. 9.




                                                 24
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 25 of 44 PageID #: 600




               100.   Sandoz is also subject to personal jurisdiction in the State of Delaware

because Sandoz has committed, aided, abetted, contributed to, and/or participated in the

commission of tortious acts of patent infringement under 35 U.S.C. § 271(e)(2) that have led

and/or will lead to foreseeable harm and injury to Plaintiff Sanofi U.S., which is a Delaware

company.

               101.   On information and belief, upon approval of the Sandoz B2 NDA, Sandoz

and/or its subsidiaries, affiliates or agents will market, sell and/or distribute Sandoz’s Proposed

B2 NDA Product throughout the United States, including in this Judicial District, and will derive

substantial revenue therefrom.

               102.   On information and belief, upon approval of the Sandoz B2 NDA, Sandoz

and/or its subsidiaries, affiliates or agents will place Sandoz’s Proposed B2 NDA Product into

the stream of commerce with the reasonable expectation or knowledge and the intent that such

product will ultimately be purchased and used by consumers in this Judicial District.

                            PRESENT JEVTANA® LITIGATION

               103.   Plaintiffs filed this suit against Defendants for infringement of the ’110

patent on June 12, 2020.

               104.   Each Defendant has answered Plaintiffs’ Complaint.

               105.   The ’777 patent issued on July 21, 2020.

               106.   Pursuant to 21 C.F.R. § 314.53(d)(3), Plaintiffs timely submitted to the

FDA the patent number and expiration date of the ’777 patent and identified it as a patent “with

respect to which a claim of patent infringement could reasonably be asserted if a person not

licensed by the owner engaged in the manufacture, use, or sale of the drug.” The ’777 is listed in

the Orange Book for JEVTANA®.




                                                25
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 26 of 44 PageID #: 601




                 PRIOR JEVTANA® LITIGATION WITH DEFENDANTS

               107.   Plaintiffs filed lawsuits for infringement of one or both of the ’170 and the

’592 patents against each Defendant within 45 days of receiving their respective Notice Letters.

               108.   On September 15, 2017, the court consolidated for trial the actions

pending against, among other defendants, Fresenius, Apotex, and Actavis in Sanofi-Aventis US

LLC et al. v. Fresenius Kabi USA, LLC et al., C.A. No. 14-cv-7869-MAS-LHG (D.N.J.)

(“Consolidated Lead Case”).

               109.   On or before September 15, 2017, the court entered stipulations between

Plaintiffs and each of DRL, Breckenridge, and Sandoz, under which the parties to each of these

actions agreed, among other things, to be bound by particular aspects of any final judgment in

the Consolidated Lead Case. DRL, Breckenridge, and Sandoz agreed to be bound by any

judgment as to the infringement and validity of the ’170 and ’592 patents entered in the

Consolidated Lead Case.

               110.   The court conducted an eight-day bench trial on September 18-20 and

September 25-29, 2017 in the Consolidated Lead Case.

               111.   After trial, the court concluded that: 1) the Defendants infringed claims 1

and 2 of the ’170 patent; 2) the Defendants failed to demonstrate the invalidity of those claims of

the ’170 patent by clear and convincing evidence; 3) the Defendants demonstrated invalidity of

the asserted claims of the ’592 patent by clear and convincing evidence.

               112.   The court entered final judgment in favor of Plaintiffs and against each of

Actavis, Apotex, Breckenridge, DRL, Fresenius, and Sandoz that the commercial manufacture,

use, sale, or offer for sale within the United States or importation into the United States of the

cabazitaxel injection products that are the subjects of each such Defendant’s ANDA and/or B2

NDA would infringe claims 1 and 2 of the ’170 patent. The court ordered that pursuant to


                                                26
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 27 of 44 PageID #: 602




35 U.S.C. § 271(e)(4)(A), the effective date of any final approval by the FDA of Actavis’s,

Apotex’s, Breckenridge’s, DRL’s, Fresenius’s, and Sandoz’s ANDA and/or B2 NDA shall be a

date not earlier than the expiration of the ’170 patent together with the period of Pediatric

Exclusivity awarded to Plaintiffs, which is currently September 26, 2021.         The court also

enjoined those Defendants pursuant to 35 U.S.C. § 271(e)(4)(B) from commercial manufacture,

use, sale, offer for sale within the United States or importation into the United States of its

respective Proposed ANDA Product and/or Proposed B2 NDA Product until the expiration of the

’170 patent, which is currently March 26, 2021.

               113.   On appeal, the United States Court of Appeals for the Federal Circuit

affirmed the district court’s judgment of nonobviousness concerning claims 1 and 2 of the ’170

patent.

               114.   On information and belief, each Defendant has made, and continues to

make, substantial preparation to engage in the commercial manufacture, use, offer to sell, or sale

of its Proposed ANDA Product and/or Proposed B2 NDA Product, upon the expiration of the

’170 patent and imminently upon final approval of its ANDA and/or B2 NDA.

                                JURISDICTION AND VENUE

               115.   This action arises under the patent laws of the United States, 35 U.S.C.

§§ 100, et seq., and this Court has jurisdiction over the subject matter of this action under

28 U.S.C. §§ 1331 and 1338(a). Venue is proper in this Court under 28 U.S.C. §§ 1391 and

1400(b).

               116.   This Court has personal jurisdiction over each Defendant because, among

other things, each has committed, aided, abetted, contributed to, or participated in the

commission of a tortious act of patent infringement in submitting and maintaining each ANDA

and/or B2 NDA that has led to foreseeable harm and injury to Plaintiffs, one of which is a


                                               27
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 28 of 44 PageID #: 603




Delaware company, and will imminently commit, aid, abet, contribute to, or participate in the

commission of a tortious act of patent infringement by selling its Proposed ANDA Product

and/or Proposed B2 NDA Product in the United States, including Delaware, which will lead to

foreseeable harm and injury to Plaintiffs.

               117.    This Court also has personal jurisdiction over each Defendant because the

affiliations of each with the State of Delaware, including in many instances organization or

organization of subsidiaries in Delaware, are so continuous and systematic as to render each

Defendant essentially at home in this forum. Those Defendants that are foreign corporations not

residing in the United States are subject to jurisdiction throughout the United States, and

specifically in the State of Delaware pursuant to Fed. R. Civ. P. 4(k)(2).

               118.    This Court also has personal jurisdiction over each Defendant because

each has availed itself of the legal protections of the State of Delaware by, among other things,

selecting the State of Delaware as the place of organization for itself and/or subsidiaries and

consenting to jurisdiction by participating in lawsuits and/or asserting counterclaims or filing

complaints in lawsuits filed in this Court.

               119.    For these reasons, and for other reasons that will be presented to the Court

if jurisdiction is challenged, the Court has personal jurisdiction over each Defendant.

               120.    Venue is proper in this Court for each Defendants under 28 U.S.C.

§§ 1391 and 1400(b).

                          JEVTANA® AND THE PATENTS-IN-SUIT

               121.    Sanofi U.S. holds approved NDA No. 201023 for cabazitaxel injection,

60 mg/ 1.5 mL (40 mg/mL), which is prescribed and sold in the United States under the

trademark JEVTANA® KIT.           The FDA approved NDA No. 201023 on June 17, 2010.

JEVTANA® is approved for use in combination with prednisone for the treatment of patients


                                                28
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 29 of 44 PageID #: 604




with metastatic castration-resistant prostate cancer previously treated with a docetaxel-containing

treatment regimen.

               122.   United States Patent No. 10,583,110 (copy attached as Exhibit A) is

entitled “Antitumoral Use of Cabazitaxel” and was duly and legally issued by the United States

Patent and Trademark Office on March 10, 2020. It is owned by Sanofi Mature IP. The ’110

patent is related to the ’592 patent by a chain of continuation applications and relies on the same

provisional patent applications. The ’110 patent is directed to methods for increasing survival of

prostate cancer patients with cabazitaxel, including the use of JEVTANA® in accordance with

the labeling approved by the FDA.

               123.   The claims of the ’110 patent are materially different from and patentably

distinct from all issued claims of the ’592 patent, because, among other things, the claims of the

’110 patent require administration of cabazitaxel with the intentional purpose of prolonging

survival and administration of a premedication regimen, neither of which was a limitation in any

issued claim of the ’592 patent.

               124.   United States Patent No. 10,716,777 (copy attached as Exhibit B) is

entitled “Antitumoral Use of Cabazitaxel” and was duly and legally issued by the United States

Patent and Trademark Office on July 21, 2020. It is owned by Sanofi Mature IP. The ’777

patent is a continuation of the ’110 patent and relies on the same provisional patent applications.

The ’777 patent is directed to methods for increasing survival of prostate cancer patients with

cabazitaxel, including the use of JEVTANA® in accordance with the labeling approved by the

FDA.

               125.   The claims of the ’777 patent are materially different and patentably

distinct from all issued claims of the ’592 patent, because, among other things, the claims of the




                                                29
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 30 of 44 PageID #: 605




’777 patent require administration of cabazitaxel with the intentional purpose of prolonging

survival and administration of an H2 antagonist, neither of which was a limitation in any issued

claim of the ’592 patent.

                     COUNT I: INFRINGEMENT BY EACH DEFENDANT
                    OF U.S. PATENT NO. 10,583,110 UNDER 35 U.S.C. § 271(e)

                126.     Plaintiffs incorporate each of the preceding paragraphs 1 – 125 as if fully

set forth herein.

                127.     Each Defendant, via its Notice Letter(s) and prior litigation conduct, has

indicated its intent to engage in the commercial manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of its Proposed ANDA Product and/or Proposed B2 NDA

Product prior to the expiration of the ’592 patent, and therefore prior to the expiration of the

’110 patent.

                128.     By submitting and maintaining its ANDA and/or B2 NDA for the purpose

of obtaining approval to engage in the commercial manufacture, use, offer to sell, or sale of its

Proposed ANDA Product and/or Proposed B2 NDA Product prior to the expiration of the ’110

patent, each Defendant committed an act of infringement of one or more of the claims of the

’110 patent under 35 U.S.C. § 271(e)(2)(A).

                129.     On information and belief, each Defendant intends to engage in the

commercial manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of

its Proposed ANDA Product and/or Proposed B2 NDA Product with proposed labeling

immediately and imminently upon final approval of its ANDA and/or B2 NDA.

                130.     On information and belief, the proposed labeling for each Defendant’s

Proposed ANDA Product’s and/or Proposed B2 NDA Product will be substantially identical to




                                                 30
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 31 of 44 PageID #: 606




the JEVTANA® label, and instructs and encourages physicians to practice the claimed methods

of the ’110 patent.

               131.     The JEVTANA® label states that the indication is “treatment of patients

with metastatic castration-resistant prostate cancer previously treated with a docetaxel-containing

treatment regimen.” (JEVTANA® label at § 1, copy attached as Exhibit C). The JEVTANA®

label describes the pivotal TROPIC clinical study in which cabazitaxel was shown to prolong

overall survival of these patients, and therefore instructs physicians that JEVTANA® increases

survival and encourages physicians to administer the drug to those patients for that purpose in

accordance with the claimed methods of the ’110 patent. (JEVTANA® label at § 14).

               132.     The recommended dose of cabazitaxel in the JEVTANA® label is

20 mg/m2 administered as a one-hour intravenous infusion every three weeks.            A dose of

25 mg/m2 “can be used in select patients.” Patients at 20 mg/m2 who require dose reduction

should receive 15 mg/m2, and patients at 25 mg/m2 who require dose reduction should receive

20 mg/m2. (JEVTANA® label at § 2). The JEVTANA® label therefore instructs and encourages

physicians to administer 15 mg/m2, 20 mg/m2, or 25 mg/m2 of cabazitaxel in accordance with the

claimed methods of the ’110 patent.

               133.     The JEVTANA® label instructs physicians to “[p]remedicate at least

30 minutes prior to each dose of JEVTANA® with the following intravenous medications to

reduce the risk and/or severity of hypersensitivity: antihistamine (dexchlorpheniramine 5 mg, or

diphenhydramine 25 mg or equivalent antihistamine), corticosteroid (dexamethasone 8 mg or

equivalent steroid), H2 antagonist (ranitidine 50 mg or equivalent H2 antagonist).” (JEVTANA®

label at § 2.1).      The JEVTANA® label therefore instructs and encourages physicians to




                                                31
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 32 of 44 PageID #: 607




administer the premedications recited in the ’110 patent claims in accordance with the claimed

methods of the ’110 patent.

                134.   Thus, on information and belief, the use of each Defendant’s Proposed

ANDA Product and/or Proposed B2 NDA Product in accordance with its proposed labeling will

directly infringe at least one claim of the ’110 patent under 35 U.S.C. § 271(a).

                135.   On information and belief, each Defendant will have actual knowledge of

the ’110 patent and will actively induce direct infringement of at least one claim of the ’110

patent under 35 U.S.C. § 271(b) when its ANDA and/or B2 NDA is approved and its Proposed

ANDA Product and/or Proposed B2 NDA Product is marketed, sold, distributed, and/or

imported.

                136.   The foregoing acts by each Defendant constitute and/or will constitute

infringement of the ’110 patent and/or active inducement of infringement of the ’110 patent

under 35 U.S.C. § 271(b).

                137.   If each Defendant’s infringement of the ’110 patent is not permanently

enjoined, Plaintiffs will suffer substantial and irreparable harm for which there is no remedy at

law.

            COUNT II: DECLARATORY JUDGMENT OF INFRINGEMENT OF
                U.S. PATENT NO. 10,583,110 UNDER 35 U.S.C. § 271(B)

                138.   Plaintiffs incorporate each of the preceding paragraphs 1 – 137 as if fully

set forth herein.

                139.   On information and belief, each Defendant intends to engage in the

commercial manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of

its Proposed ANDA Product and/or Proposed B2 NDA Product with proposed labeling

immediately and imminently upon final approval of its ANDA and/or B2 NDA and prior to the



                                                32
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 33 of 44 PageID #: 608




expiration of the ’110 patent. Therefore, a case or controversy exists between each Defendant

and Plaintiffs as to infringement of the ’110 patent.

               140.    The commercial manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of each Defendant’s Proposed ANDA Product and/or Proposed

B2 NDA Product would infringe one or more claims of the ’110 patent.

               141.    On information and belief, the proposed labeling for each Defendant’s

Proposed ANDA Product’s and/or Proposed B2 NDA Product’s will be substantially identical to

the JEVTANA® label, and instructs and encourages physicians to practice the claimed methods

of the ’110 patent.

               142.    The JEVTANA® label states that the indication is “treatment of patients

with metastatic castration-resistant prostate cancer previously treated with a docetaxel-containing

treatment regimen.” (JEVTANA® label at § 1). The JEVTANA® label describes the pivotal

TROPIC clinical study in which cabazitaxel was shown to prolong overall survival of these

patients, and therefore instructs physicians that JEVTANA® increases survival and encourages

physicians to administer the drug to those patients for that purpose in accordance with the

claimed methods of the ’110 patent. (JEVTANA® label at § 14).

               143.    The recommended dose of cabazitaxel in the JEVTANA® label is

20 mg/m2 administered as a one-hour intravenous infusion every three weeks.            A dose of

25 mg/m2 “can be used in select patients.” Patients at 20 mg/m2 who require dose reduction

should receive 15 mg/m2, and patients at 25 mg/m2 who require dose reduction should receive

20 mg/m2. (JEVTANA® label at § 2). The JEVTANA® label therefore instructs and encourages

physicians to administer 15 mg/m2, 20 mg/m2, or 25 mg/m2 of cabazitaxel in accordance with the

claimed methods of the ’110 patent.




                                                 33
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 34 of 44 PageID #: 609




               144.     The JEVTANA® label instructs physicians to “[p]remedicate at least

30 minutes prior to each dose of JEVTANA® with the following intravenous medications to

reduce the risk and/or severity of hypersensitivity: antihistamine (dexchlorpheniramine 5 mg, or

diphenhydramine 25 mg or equivalent antihistamine), corticosteroid (dexamethasone 8 mg or

equivalent steroid), H2 antagonist (ranitidine 50 mg or equivalent H2 antagonist).” (JEVTANA®

label at § 2.1).      The JEVTANA® label therefore instructs and encourages physicians to

administer the premedications recited in the ’110 patent claims in accordance with the claimed

methods of the ’110 patent.

               145.     Thus, on information and belief, the use of each Defendant’s Proposed

ANDA Product and/or Proposed B2 NDA Product in accordance with its proposed labeling will

directly infringe at least one claim of the ’110 patent under 35 U.S.C. § 271(a).

               146.     On information and belief, each Defendant will have actual knowledge of

the ’110 patent and will actively induce direct infringement of at least one claim of the ’110

patent under 35 U.S.C. § 271(b) when its ANDA and/or B2 NDA is approved and its Proposed

ANDA Product and/or Proposed B2 NDA Product is marketed, sold, distributed, and/or

imported.

               147.     The foregoing acts by each Defendant constitute and/or will constitute

active inducement of infringement of the ’110 patent under 35 U.S.C. §§ 271(b).

               148.     If each Defendant’s infringement of the ’110 patent is not permanently

enjoined, Plaintiffs will suffer substantial and irreparable harm for which there is no remedy at

law.




                                                34
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 35 of 44 PageID #: 610




               COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,716,777
                               UNDER 35 U.S.C. § 271(e)

                149.   Plaintiffs incorporate each of the preceding paragraphs 1 – 148 as if fully

set forth herein.

                150.   Each Defendant, via its Notice Letter(s) and prior litigation conduct, has

indicated its intent to engage in the commercial manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of its Proposed ANDA Product and/or Proposed B2 NDA

Product prior to the expiration of the ’592 patent, and therefore prior to the expiration of the

’777 patent.

                151.   By submitting and maintaining its ANDA and/or B2 NDA for the purpose

of obtaining approval to engage in the commercial manufacture, use, offer to sell, or sale of its

Proposed ANDA Product and/or Proposed B2 NDA Product prior to expiration of the ’777

patent, each Defendant has committed an act of infringement of one or more claims of the ’777

patent under 35 U.S.C. § 271(e)(2).

                152.   On information and belief, each Defendant intends to engage in the

commercial manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of

its Proposed ANDA Product and/or Proposed B2 NDA Product with proposed labeling

immediately and imminently upon final approval of its ANDA and/or B2 NDA.

                153.   On information and belief, the proposed labeling for each Defendant’s

Proposed ANDA Product and/or Proposed B2 NDA Product will be substantially identical to the

JEVTANA® label, and instructs and encourages physicians to practice the claimed methods of

the ’777 patent.

                154.   The JEVTANA® label states that the indication is “treatment of patients

with metastatic castration-resistant prostate cancer previously treated with a docetaxel-containing



                                                35
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 36 of 44 PageID #: 611




treatment regimen.” (JEVTANA® label at § 1). The JEVTANA® label describes the pivotal

TROPIC clinical study in which cabazitaxel was shown to prolong overall survival of these

patients, and therefore instructs physicians that JEVTANA® increases survival and encourages

physicians to administer the drug to those patients for that purpose in accordance with the

claimed methods of the ’777 patent. (JEVTANA® label at § 14).

               155.     The recommended dose of cabazitaxel in the JEVTANA® label is

20 mg/m2 administered as a one-hour intravenous infusion every three weeks.          A dose of

25 mg/m2 “can be used in select patients.” Patients at 25 mg/m2 who require dose reduction

should receive 20 mg/m2. (JEVTANA® label at § 2). The JEVTANA® label therefore instructs

and encourages physicians to administer 20 mg/m2 or 25 mg/m2 of cabazitaxel in accordance

with the claimed methods of the ’777 patent.

               156.     The JEVTANA® label instructs physicians to “[p]remedicate at least

30 minutes prior to each dose of JEVTANA® with the following intravenous medications to

reduce the risk and/or severity of hypersensitivity: antihistamine (dexchlorpheniramine 5 mg, or

diphenhydramine 25 mg or equivalent antihistamine), corticosteroid (dexamethasone 8 mg or

equivalent steroid), H2 antagonist (ranitidine 50 mg or equivalent H2 antagonist).” (JEVTANA®

label at § 2.1).      The JEVTANA® label therefore instructs and encourages physicians to

administer the H2 antagonist recited in the ’777 patent claims in accordance with the claimed

methods of the ’777 patent.

               157.     Thus, on information and belief, the use of each Defendant’s Proposed

ANDA Product and/or Proposed B2 NDA Product in accordance with its proposed labeling will

directly infringe at least one claim of the ’777 patent under 35 U.S.C. § 271(a).




                                                36
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 37 of 44 PageID #: 612




                158.   On information and belief, each Defendant will have actual knowledge of

the ’777 patent and will actively induce direct infringement of at least one claim of the ’777

patent under 35 U.S.C. § 271(b) when its ANDA and/or B2 NDA is approved and its Proposed

ANDA Product and/or Proposed B2 NDA Product is marketed, sold,                distributed, and/or

imported.

                159.   The foregoing acts by each Defendant constitute and/or will constitute

infringement of the ’777 patent and/or active inducement of infringement of the ’777 patent

under 35 U.S.C. § 271(b).

                160.   If each Defendant’s infringement of the ’777 patent is not permanently

enjoined, Plaintiffs will suffer substantial and irreparable harm for which there is no remedy at

law.

            COUNT IV: DECLARATORY JUDGMENT OF INFRINGEMENT OF
                U.S. PATENT NO. 10,716,777 UNDER 35 U.S.C. § 271(B)

                161.   Plaintiffs incorporate each of the preceding paragraphs 1 –160 as if fully

set forth herein.

                162.   On information and belief, each Defendant intends to engage in the

commercial manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of

its Proposed ANDA Product and/or Proposed B2 NDA Product with proposed labeling

immediately and imminently upon final approval of its ANDA and/or B2 NDA and prior to the

expiration of the ’777 patent. Therefore, a case or controversy exists between each Defendant

and Plaintiffs as to infringement of the ’777 patent.

                163.   The commercial manufacture, use, offer for sale, sale, marketing,

distribution, and/or importation of each Defendant’s Proposed ANDA Product and/or Proposed

B2 NDA Product would infringe one or more claims of the ’777 patent.



                                                 37
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 38 of 44 PageID #: 613




               164.    On information and belief, the proposed labeling for each Defendant’s

Proposed ANDA Product and/or Proposed B2 NDA Product will be substantially identical to the

JEVTANA® label, and instructs and encourages physicians to practice the claimed methods of

the ’777 patent.

               165.    The JEVTANA® label states that the indication is “treatment of patients

with metastatic castration-resistant prostate cancer previously treated with a docetaxel-containing

treatment regimen.” (JEVTANA® label at § 1). The JEVTANA® label describes the pivotal

TROPIC clinical study in which cabazitaxel was shown to prolong overall survival of these

patients, and therefore instructs physicians that JEVTANA® increases survival and encourages

physicians to administer the drug to those patients for that purpose in accordance with the

claimed methods of the ’777 patent. (JEVTANA® label at § 14).

               166.    The recommended dose of cabazitaxel in the JEVTANA® label is

20 mg/m2 administered as a one-hour intravenous infusion every three weeks.            A dose of

25 mg/m2 “can be used in select patients.” Patients at 25 mg/m2 who require dose reduction

should receive 20 mg/m2. (JEVTANA® label at § 2). The JEVTANA® label therefore instructs

and encourages physicians to administer 20 mg/m2 or 25 mg/m2 of cabazitaxel in accordance

with the claimed methods of the ’777 patent.

               167.    The JEVTANA® label instructs physicians to “[p]remedicate at least

30 minutes prior to each dose of JEVTANA® with the following intravenous medications to

reduce the risk and/or severity of hypersensitivity: antihistamine (dexchlorpheniramine 5 mg, or

diphenhydramine 25 mg or equivalent antihistamine), corticosteroid (dexamethasone 8 mg or

equivalent steroid), H2 antagonist (ranitidine 50 mg or equivalent H2 antagonist).” (JEVTANA®

label at § 2.1).      The JEVTANA® label therefore instructs and encourages physicians to




                                                38
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 39 of 44 PageID #: 614




administer the H2 antagonist recited in the ’777 patent claims in accordance with the claimed

methods of the ’777 patent.

               168.    Thus, on information and belief, the use of each Defendant’s Proposed

ANDA Product and/or Proposed B2 NDA Product in accordance with its proposed labeling will

directly infringe at least one claim of the ’777 patent under 35 U.S.C. § 271(a).

               169.    On information and belief, each Defendants will have actual knowledge of

the ’777 patent and will actively induce direct infringement of at least one claim of the ’777

patent under 35 U.S.C. § 271(b) when its ANDA and/or B2 NDA is approved and its Proposed

ANDA Product and/or Proposed B2 NDA Product is marketed, sold,                    distributed, and/or

imported.

               170.    The foregoing acts by each Defendant constitute and/or will constitute

active inducement of infringement of the ’777 patent under 35 U.S.C. § 271(b).

               171.    If each Defendant’s infringement of the ’777 patent is not permanently

enjoined, Plaintiffs will suffer substantial and irreparable harm for which there is no remedy at

law.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request the following relief:

               A.      A judgment that each Defendant’s submission and maintenance of its

ANDA and/or B2 NDA constituted an act of infringement of the ’110 patent;

               B.      A judgment (or a declaration) that each Defendant’s making, using,

offering to sell, or selling in the United States or importing into the United States of its respective

Proposed ANDA Product and/or Proposed B2 NDA Product will infringe the ’110 patent;

               C.      A permanent injunction restraining and enjoining each Defendant, its

affiliates, subsidiaries, and each of their officers, agents, attorneys and employees, and those


                                                  39
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 40 of 44 PageID #: 615




acting in privity or concert with them, from engaging in the commercial manufacture, use, offer

for sale, or sale within the United States, or importation into the United States, of its respective

Proposed ANDA Product and/or Proposed B2 NDA Product until the expiration of the ’110

patent, including any extensions and/or periods of exclusivity to which Plaintiffs and/or the ’110

patent are or become entitled;

               D.      An order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any approval of each Defendant’s ANDA and/or B2 NDA shall be a date that is not

earlier than the expiration date of the ’110 patent, including any extensions and/or periods of

exclusivity to which Plaintiffs and/or the ’110 patent are or become entitled;

               E.      A judgment that each Defendant’s submission and maintenance of its

ANDA and/or B2 NDA constituted an act of infringement of the ’777 patent;

               F.      A judgment (or a declaration) that each Defendant’s making, using,

offering to sell, or selling in the United States or importing into the United States of its respective

Proposed ANDA Product and/or Proposed B2 NDA Product will infringe the ’777 patent;

               G.      A permanent injunction restraining and enjoining each Defendant, its

affiliates, subsidiaries, and each of their officers, agents, attorneys and employees, and those

acting in privity or concert with them, from engaging in the commercial manufacture, use, offer

for sale, or sale within the United States, or importation into the United States, of its respective

Proposed ANDA Product and/or Proposed B2 NDA Product until the expiration of the ’777

patent, including any extensions and/or periods of exclusivity to which Plaintiffs and/or the ’777

patent are or become entitled;

               H.      An order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective

date of any approval of each Defendant’s ANDA and/or B2 NDA shall be a date that is not




                                                  40
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 41 of 44 PageID #: 616




earlier than the expiration date of the ’777 patent, including any extensions and/or periods of

exclusivity to which Plaintiffs and/or the ’777 patent are or become entitled;

                I.     Damages, including monetary and other relief, to Plaintiffs if any

Defendant engages in commercial manufacture, use, offers to sell, sale, or importation into the

United States of its Proposed ANDA Product and/or Proposed B2 NDA Product, prior to the

expiration date of the ’110 patent and/or the ’777 patent, including any extensions and/or

additional periods of exclusivity to which Plaintiffs are or become entitled;

                J.     A declaration that this case is “exceptional” within the meaning of

35 U.S.C. § 285 and an award of reasonable attorney fees, costs, expenses, and disbursements of

this action; and

                K.     Such other and further relief as the Court may deem just and proper.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Jack B. Blumenfeld

                                                 Jack B. Blumenfeld (#1014)
OF COUNSEL:                                      Derek J. Fahnestock (#4705)
                                                 1201 North Market Street
William E. Solander                              P.O. Box 1347
Daniel J. Minion                                 Wilmington, DE 19899
Whitney L. Meier                                 (302) 658-9200
VENABLE LLP                                      jblumenfeld@mnat.com
1270 Avenue of the Americas, 24th Floor          dfahnestock@mnat.com
New York, NY 10020
(212) 307-5500                                   Attorneys for Plaintiffs Sanofi-Aventis LLC and
                                                 Sanofi Mature IP
Michael S. Scerbo
VENABLE LLP
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

July 31, 2020




                                                41
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 42 of 44 PageID #: 617




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

July 31, 2020, upon the following in the manner indicated:

John W. Shaw, Esquire                                                 VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Actavis LLC

John C. Phillips, Jr., Esquire                                        VIA ELECTRONIC MAIL
Megan C. Haney, Esquire
PHILLIPS, MCLAUGHLIN, & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendants Apotex Corp. and
Apotex Inc.

Derek B. Lavender, Esquire                                            VIA ELECTRONIC MAIL
TAFT STETTINIUS & HOLLISTER LLP
1 Indiana Square
Indianapolis, IN 46204
Attorneys for Defendants Apotex Corp. and
Apotex Inc.
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 43 of 44 PageID #: 618




Andrew M. Alul, Esquire                                 VIA ELECTRONIC MAIL
Richard R. Ruzich, Esquire
Stephen R. Auten, Esquire
Roshan P. Shrestha, Esquire
TAFT STETTINNIUS & HOLLISTER LLP
111 East Wacker Drive, Suite 2800
Chicago, IL 60601-3713
Attorneys for Defendants Apotex Corp. and
Apotex Inc.

Kelly E. Farnan, Esquire                                VIA ELECTRONIC MAIL
Valerie A. Caras, Esquire
RICHARDS, LAYTON & FINGER, PA
One Rodney Square
920 North King Street
Wilmington, DE 19801
Attorneys for Defendant Breckenridge
Pharmaceutical, Inc.

C. Kyle Musgrove, Esquire                               VIA ELECTRONIC MAIL
PARKER POE ADAMS & BERNSTEIN LLP
620 South Tryon Street, Suite 800
Charlotte, NC 28202
Attorneys for Defendant Breckenridge
Pharmaceutical, Inc.

Elizabeth M. Crompton, Esquire                          VIA ELECTRONIC MAIL
John W. Bateman, Esquire
PARKER POE ADAMS & BERNSTEIN LLP
1400 K Street NW, Suite 1000
Washington, DC 20005
Attorneys for Defendant Breckenridge
Pharmaceutical, Inc.

Neal C. Belgam, Esquire                                 VIA ELECTRONIC MAIL
Eve H. Ormerod, Esquire
SMITH, KATZENSTEIN & JENKINS LLP
1000 West Street, Suite 1501
Wilmington, DE 19801
Attorneys for Defendants Dr. Reddy’s
Laboratories, Inc. and Dr. Reddy’s
Laboratories, Ltd.




                                            2
Case 1:20-cv-00804-RGA Document 62 Filed 07/31/20 Page 44 of 44 PageID #: 619




James P. Barabas, Esquire                                          VIA ELECTRONIC MAIL
Frank D. Rodriguez, Esquire
WINDELS MARX LANE & MITTENDORF, LLP
One Giralda Farms, Suite 100
Madison, NJ 07940
Attorneys for Defendants Dr. Reddy’s
Laboratories, Inc. and Dr. Reddy’s
Laboratories, Ltd.

Dominick T. Gattuso, Esquire                                       VIA ELECTRONIC MAIL
HEYMAN ENERIO GATTUSO & HIRZEL LLP
300 Delaware Avenue, Suite 200
Wilmington, DE 19801
Attorneys for Defendants Fresenius Kabi USA,
LLC and Sandoz Inc.

Daryl L. Wiesen, Esquire                                           VIA ELECTRONIC MAIL
Emily Rapalino, Esquire
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
Attorneys for Defendants Actavis LLC,
Fresenius Kabi USA, LLC and Sandoz Inc.

Aviv Zalcenstein, Esquire                                          VIA ELECTRONIC MAIL
Tiffany Mahmood, Esquire
Joel Broussard, Esquire
GOODWIN PROCTER LLP
620 Eighth Avenue
New York, NY 10018
Attorneys for Defendants Actavis LLC,
Fresenius Kabi USA, LLC and Sandoz Inc.


                                          /s/ Jack B. Blumenfeld
                                          __________________________
                                          Jack B. Blumenfeld (#1014)




                                               3
